Orders, Family Court, Bronx County (Richard Ross, J.), entered on or about April 26, 1995, terminating respondent’s parental rights to the subject children upon a finding of permanent neglect, and committing their custody and guardianship to either petitioner agency and/or Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
While Family Court correctly found that respondent failed to apprise petitioner agency of her location for six months, and that the agency was therefore not required to show diligent efforts to strengthen the parental relationship (Social Services Law § 384-b [7] [e] [i]), we note the strong evidence of efforts to assist respondent in drug rehabilitation and to encourage visitation contained in the record (see, Social Services Law *478§ 384-b [7] [i]; Matter of Michael M., 172 AD2d 152). Given the evidence of respondent’s history of resistance to drug treatment and of the children’s bonding with their respective foster mothers, termination of respondent’s parental rights is clearly in the children’s best interests (see, Matter of Manuel Antonio M., 234 AD2d 87; Matter of Nancy Rose D., 235 AD2d 220). Concur—Sullivan, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.